DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1296550A (“'550), interpreted according to the English translation of the First Office Action of China Intellectual Property Administration (“Office Action”), in view of Tsuiki et al. (US 2004/0055813 A1) (“Tsuiki”).
With respect to claim 1, '550 discloses an intake passage component constituting a wall of an intake passage of an internal combustion engine – wall 40 in Fig. 4, wherein 
Tsuiki discloses a sound absorbing layer for use in vehicles (abstr, 0001), wherein an air- impermeable closed-cell foam plastic layer – element 27 - is attached to a sound absorbing layer formed of fibers – element 21 (0024), to effectively absorb noise (0064, 0065, 0066, 0070, Fig. 16).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an attached air-impermeable closed-cell plastic foam to an outer surface of the sound absorbing layer to improve the sound reducing effect of the sound absorbing layer of '550.
Regarding claim 5, '550 and Tsuiki teach the component of claim 1.  The recitation “the intake passage component is a housing of an air cleaner” has been interpreted as a recitation of intended use.  Since the references teach all of the elements of the component it would be expected that it is capable to perform as intended.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN1296550A (“'550), interpreted according to the English translation of the First Office Action of China Intellectual Property Administration (“Office Action”), in view of Tsuiki et .
With respect to claim 2, '550 and Tsuiki teach the component of claim 1, but are silent with respect to an inner layer as recited in the claim.  Enkler discloses a soundproofing lining for an engine compartment, the lining including a soundproofing layer (abstr., col. 4, lines 59-67), and an inner layer attached to an inner surface of the sound absorbing layer, the inner layer being made of an air-permeable material and having a lower air permeability that the sound absorbing layer – the inner layer comprises the first covering layer and the duroplastic foam layer (col. 2, lines 18-43, col. 3, lines 4-67, col. 4, lines 20-28).  The inner layer provides thermal stability and improves soundproofing properties of the soundproofing layer (col. 2, lines 47-58).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an inner layer as disclosed in Enkler as the inner layer for the component of '550 and Tsuiki, attached to the inner surface of the sound absorbing layer to improve soundproofing and thermal stability characteristics of the component.
Regarding claim 3, '550, Tsuiki and Enkler teach the component of claim 2.  Enkler discloses the inner layer includes an inner covering layer which is made of an air-permeable material (col. 5, lines 4-20), and an air-permeable sheet – duroplastic foam layer – having lower air permeability than the inner covering layer – implied (col. 4 lines 20-28), the air-permeable sheet being arranged between the inner covering layer and the sound absorbing layer (abstr., col. 2, lines 18-33), the arrangement as discussed above with respect to claim 2.
As to claim 4, '550 and Tsuiki teach the component of claim 1, but are silent with respect to the component comprising an outer covering layer formed of an air-permeable material attached to an outer surface of the foam layer.  Enkler discloses a soundproofing lining for an engine compartment, the lining including a soundproofing layer (abstr., col. 4, lines 59-67), and an outer covering formed of an air-permeable material attached to an outer surface of the soundproofing layer – the second covering layer serving to protect the lining from mechanical damage (col. 6, lines 4-10).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the component of '550 and Tsuiki with an outer covering layer as disclosed in Enkler to protect the air-impermeable foam layer from mechanical damage.

Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783